DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21,22, & 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pandey (US Patent 10,236,213 B1).
Regarding claim 21, Pandey et al discloses a method of manufacturing a semiconductor device, the method comprising: forming a plurality of metal gate structures (170a and 170b) disposed in an interlayer dielectric (ILD) layer (124)disposed on a substrate (112) fig. 19;  and forming an isolation structure(162) disposed between and in physical contact with the metal gate structures(170a and 170b), the isolation structure (162)comprising a dielectric helmet portion (160)disposed over a dielectric plug portion (140) (fig. 19)(col. 9, lines 50-57), wherein the isolation structure (162) is at least partially embedded in the ILD layer (124) fig. 18)and electrically isolates and physically separates a source/drain(refer to col. 8 lines  50-58)of a first device (172a) from a source/drain of a second device(172b)  within the ILD layer(124) fig. 17- 19)

Regarding claim 24, Pandey et al discloses wherein the forming the isolation structures (162) forms a planar surface of the dielectric helmet portion (160) disposed in a planar surface of the ILD layer(124) fig. 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey (US Patent 10,236,213 B1) in view of Wang (US Patent 10,373,877 B1).

Regarding claim 1, Pandey et al discloses a method, comprising: forming an opening in a cut metal gate region(116) of a semiconductor device; device, wherein after the forming the opening(130) the opening has sidewalls comprising a conductive material (col. 4, lines 61-66); depositing a first refill material (142/140) in the opening to form a cut metal gate plug(162); performing a chemical mechanical polishing to expose a metal gate structure(116)(fig. 15); etching the first refill material (142/140)to form a recess in the cut metal gate plug(162)(fig. 14); filling the recess with a second refill material (160)to form a helmet structure over the first refill material (142)of the cut metal 
However, Wang et al discloses forming contacts (150)to source/drain regions (118) of adjacent devices that are separated by the cut metal gate plug (144)(fig. 22) .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pandey et al with the teachings of Wang et al to provide metallization that can be conductively coupled to other contact structures.
Allowable Subject Matter
Claims 2-7, 22 & 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  planarizing the first dielectric material with the first metal gate; recessing the first dielectric material to form a second opening; filling the second opening with a second dielectric material; and planarizing the second dielectric material with the first metal gate was not found in prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 & 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813